

116 S4580 IS: Training our Prosecutors Act
U.S. Senate
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4580IN THE SENATE OF THE UNITED STATESSeptember 15, 2020Mrs. Loeffler (for herself and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo reauthorize the Act entitled An Act to authorize funding to conduct a national training program for State and local prosecutors.1.Short titleThis Act may be cited as the Training our Prosecutors Act. 2.National training program for State and local prosecutorsThe Act entitled An Act to authorize funding to conduct a national training program for State and local prosecutors, approved October 15, 2008 (34 U.S.C. 10121 note), is amended—(1)in section 1, by inserting that regularly provides training and technical assistance to State and local prosecutors nationwide after national nonprofit; (2)in section 2, by inserting preventing and prosecuting violent crimes and crimes involving property destruction, after staff training,; and(3)in section 3—(A)by striking $4,750,000 and inserting $5,000,000; and(B)by striking 2009 through 2012 and inserting 2021 through 2024.